Citation Nr: 1539388	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's left total knee replacement residuals.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



 INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1972 to April 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied both a disability evaluation in excess of 60 percent for the Veteran's left total knee replacement residuals and a TDIU.  In June 2010, the Veteran submitted a notice of disagreement (NOD).  In April 2011, the RO issued a statement of the case (SOC) to the Veteran which addressed solely the issue of entitlement to a TDIU.  In April 2011, the Veteran submitted an Appeal to the Board (VA Form 9).  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran has submitted a timely NOD with the denial of an evaluation in excess of 60 percent for his left total knee replacement residuals.  After the June 2010 rating decision, the Veteran filed a statement in June 2010 requesting reconsideration of TDIU.  This statement further asserts that his service-connected left total knee replacement residuals "have increased to the point that I cannot sit for long periods of time nor stand for long periods of time and therefore cannot perform sedentary employment."  In October 2010 the Veteran filed another statement that clearly noted he wished to disagree with the June 22, 2010 rating decision and further stated "I disagree with all the adjudicative determinations mentioned in the above referenced VA letters and any enclosures thereto, except for those, if any, that I specifically state here that I do not want to appeal."  The June 2010 rating decision denied both an increased evaluation for the left knee and TDIU.  The April 2011 SOC issued to the Veteran addresses solely the issue of a TDIU.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  See also Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

A February 2010 VA treatment record states that the Veteran complained of left knee pain.  An assessment of "l[eft] knee pain [status post total knee replacement] now followed by fee basis ortho" was advanced.  Clinical documentation of the cited treatment is not of record.  

A March 2010 VA examination reports states that the Veteran complained of increasing left knee pain.  He reported that his "orthopedist prefers to continue conservative treatment as he is not certain there is an infection."  Clinical documentation of the cited treatment is not of record.  A contemporaneous VA X-ray study of the left knee was reported to reveal abnormal findings which "may be due to underlying infection."  The Veteran was diagnosed with left knee degenerative joint disease and total knee replacement residuals.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after September 2011 is not of record. 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was last afforded a VA knee examination in March 2010.  This examination discussed the Veteran's employment history and indicated the Veteran had retired and then simply concluded there were no functional effects on occupation without providing any explanation.  The Board finds that further VA examination is necessary to determine the whether the service-connected left knee impacts the Veteran's ability to secure and follow gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left knee total knee replacement residuals after March 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran after September 2011.  

3.  Schedule the Veteran for a VA knee examination in order to assist in determining the current nature and severity of his left total knee replacement residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner is asked to express an opinion as to the impact of the Veteran's left knee disorder upon his vocational pursuits taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses the issue of an evaluation in excess of 60 percent for the Veteran's left total knee replacement residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Then readjudicate the issue of the Veteran's entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

